Citation Nr: 9915542	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Disagreement with the rating assigned for occlusive 
vascular disease of the right lower extremity determined to 
be the result of medical or surgical treatment under 
38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to an effective date prior to October 18, 
1994, for entitlement to benefits for occlusive vascular 
disease of the right lower extremity determined to be the 
result of medical or surgical treatment under 38 U.S.C.A. 
§ 1151 (West 1991).

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in August 1995.  The statement of 
the case was issued in September 1995.  A substantive appeal 
was received in October 1995.

The Board remanded the case in May 1997 for additional 
development.  The Board noted that in the August 1995 rating 
action, the RO granted entitlement to special monthly pension 
on the basis of being housebound and denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance of another person.  The Board concluded that the 
rating action did not effect a grant of the full benefit 
sought on appeal with regard to special monthly pension 
benefits and instructed the RO to issue a statement of the 
case in order to give the veteran the opportunity to complete 
an appeal on the issue of entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person.  A statement of the case was issued in 
October 1998 and a substantive appeal was submitted in 
November 1998.  

By rating action in October 1998, the RO denied entitlement 
to special monthly compensation based on being housebound.  
The veteran was notified of that determination and of his 
appellate rights by letter dated in October 1998.  The 
veteran has not submitted a notice of disagreement with that 
determination and the issue is not in appellate status and 
will not be addressed.


REMAND

Service connection is in effect for occlusive vascular 
disease of the right lower extremity determined to be the 
result of medical or surgical treatment under 38 U.S.C.A. 
§ 1151 as a result of surgery at the Durham VA Medical Center 
in July 1993 with a postoperative course complicated by 
infection requiring multiple procedures.  The veteran seeks 
an earlier effective date for the grant of service 
connection.  A March 1995 memorandum from the Chief of the 
Surgical Service summarized the veteran's hospital course.  
In the May 1997 remand, the Board noted that the record did 
not include the actual hospital records documenting the 
veteran's condition and treatment during that 
hospitalization.  The Board concluded that the RO should 
obtain all VA records of the veteran since service which were 
not currently in the claims file, especially all medical 
records documenting the veteran's hospitalization at the 
Durham VA medical Center in 1993.  In response to the Board's 
instructions, the RO obtained and associated with the claims 
folder copies of VA outpatient records dated from August 1993 
to June 1994.  However, the records do not include the 
complete hospital records pertaining to the initial 
arteriogram and vascular surgery in July 1993 and the records 
of the postoperative course with subsequent procedures.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) has held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The Board concludes that the case must 
be returned to the RO for full compliance with the Board's 
previous instructions regarding obtaining the complete 
medical records of the veteran.

The service connected occlusive vascular disease of the right 
lower extremity is currently rated as 20 percent disabling 
under Diagnostic Code 7116.  The veteran has disagreed with 
the initial 20 percent rating.  Recently, the Court noted 
that there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Since 
that rating decision was issued, the Schedule for Rating 
Disabilities pertaining to the cardiovascular system was 
revised, effective January 12, 1998. See 62 Fed. Reg. 65,207-
224 (1997).  In the revised version, Diagnostic Code 7116 has 
been deleted.  As such, the RO must determine the appropriate 
rating criteria under which the veteran's vascular disability 
should be rated under the new rating criteria pertaining to 
the cardiovascular system.

Consequently, the disability level resulting from the 
veteran's service connected vascular has not been evaluated 
by the RO under the new rating criteria.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
such, consideration must be given to the evaluation for 
assignment under both the old criteria of Diagnostic Code 
7116 and the new criteria determined to be applicable by the 
RO.  A VA vascular examination is therefore required.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance. 38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1998). The veteran is in need 
of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person. The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; whether 
the person is a patient in a nursing home because of 
incapacity; or whether the veteran establishes a factual need 
for aid and attendance. 38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. § 3.351(b)(c) (1998). Under the provisions of 38 
C.F.R. § 3.352(a) (1998), the criteria include the inability 
of the veteran to dress or undress himself; to keep himself 
ordinarily clean; whether he requires frequent adjustment of 
any special prosthetic or orthopedic appliances; inability to 
feed himself; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  It is only necessary that the evidence 
establish the veteran is so helpless as to need regular aid 
and attendance not that there be a constant need.  The Board 
notes that entitlement to special monthly pension on the 
basis of being housebound was granted by rating action in 
August 1995, effective from October 18, 1994.

In this case, the veteran contends that he is in need of 
regular aid and attendance.  He asserts that he lives with 
his sister because he can't avoid or protect himself from the 
hazards of daily living.  A VA general medical examination 
was conducted in August 1998 which noted a diagnosis of 
peripheral vascular disease of the lower extremities 
bilaterally with history of intermittent claudication in the 
right lower extremity.  A VA aid and attendance or housebound 
examination was also conducted in August 1998.  The Board has 
reviewed these examination reports, but finds them to be 
inadequate to determine if the veteran has a need for regular 
aid and attendance.  In particular, the Board notes that no 
assessment was made regarding the veteran's vision.  The 
general medical examiner noted normal vision and the aid and 
attendance examination only noted that he was not blind.  In 
addition, neither examiner discussed the veteran's capacity 
to protect himself from the hazards or dangers of his daily 
environment.  During the aid and attendance examination, the 
veteran reported that he had dizzy spells occasionally, loss 
of memory and poor balance.  The final diagnoses included 
anemia, proteinuria and hematuria, chronic renal failure, 
elevated blood pressure and elevated triglycerides.  The 
record includes a memo indicating that the veteran reported 
to the RO by telephone in September 1998, following the aid 
and attendance examination, that he had to urinate 3 or 4 
times a night, takes Vicodin and that he will fall if he does 
not use a cane.  The Board notes that at the time of the 
examinations, the veteran reported that he had received 
treatment for his service connected vascular disorder at the 
Durham VA Medical Center from 1993 to the present.  The only 
VA outpatient records in the claims file are dated from 
August 1993 to June 1994.  The Board concludes the RO should 
obtain all current VA treatment records and that another aid 
and attendance examination is necessary prior to adjudication 
of that claim.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain and associate 
with the claims file the complete VA 
inpatient and outpatient clinical records 
pertaining to all treatment of the 
veteran any VA medical facility but 
specifically at the Durham VA Medical 
Center not currently in the claims file, 
including all outpatient treatment 
records, x-ray reports, and complete 
records documenting the veteran's 
hospitalization in July 1993, including, 
admission physical examination reports, 
consultation reports, special studies, 
operation reports, progress notes, 
physicians' and nurses' notes, laboratory 
reports, x-ray reports and intensive care 
unit records, and all follow-up 
outpatient records following 
hospitalization.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
peripheral vascular examination to 
determine the current extent of his 
occlusive vascular disease of the right 
lower extremity.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally. The RO should 
provide to the examiner a copy of both 
the old rating criteria of Diagnostic 
Code 7116 in effect prior to January 12, 
1998 and a copy of the applicable rating 
criteria as determined by the RO in 
effect on or after January 12, 1998 
pertaining occlusive vascular disease of 
the right lower extremity and request 
that the examiner comment upon the 
effects of the veteran's service 
connected disability under the old and 
new Diagnostic Code criteria.

3.  The veteran should be afforded a 
special VA examination in order to 
determine if he is in permanent need for 
regular aid and attendance to include an 
eye examination to determine if he is 
blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; 
if the veteran has any physical 
incapacities, if he can dress or undress 
himself, keep himself ordinarily clean, 
whether he requires frequent adjustment 
of any special prosthetic or orthopedic 
appliances, whether he can feed himself, 
whether he can attend to the wants of 
nature, or whether he has any incapacity 
that requires assistance on a regular 
basis to protect himself from hazards or 
dangers incident to his daily 
environment.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO and each issue in appellate status 
should be readjudicated.  The RO should 
consider the application of Diagnostic 
Code 7116 in effect prior to January 12, 
1998 and the applicable Diagnostic Code 
in effect on or after January 12, 1998 
(old and new criteria) and Court's 
holding in Karnas with regard to the 
issue of disagreement with the rating 
assigned for occlusive vascular disease 
of the lower right extremity.  The RO 
should determine the rating for that 
disability most favorable to the veteran 
with consideration given to the effective 
date of the change in regulations.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









